ELLETT, Justice
(dissenting):
I am unable to agree with the majority opinion.
Some millwright employees of the plaintiff refused to perform work at substantially their regular pay because the operation of the coke plant at which they worked was temporarily curtailed because of a strike of their buddies at the coal mine. Those employees did not have enough seniority to maintain their work as millwrights when the force at the coke plant was reduced. However, they did have seniority sufficient to work as laborers.
Under the contract between the plaintiff and the union to which the employees belonged, each employee would have received pay for his work as a laborer in an amount within three dollars per week of his base pay as a millwright. The reduction in force was only temporary, and as soon as the union ended its strike at the coal mines the employees would have immediately been given work as millwrights.
United Steelworkers v. Department of Employment Security Industrial Commission,1 an almost identical case with the instant matter was before this court in 1964. This court in refusing unemployment benefits there said at page 73 of the Utah Reports at page 837 of 395 P.2d:
A reduction in work at one of the employer’s units, accompanied by a proffer to affected employees of employment in another unit at a reduced salary of between 15 and 20 per cent was met by their refusal and a resultant denial by the Commission to pay applicants unemployment benefits. A considerable number of fellow employees accepted the employment offered at a reduced salary.
The act providing benefits for unemployed people whose unemployment results from no fault of their own, was designed to alleviate hardship accruing to the employee and his family because of involuntary layoffs without any available substitute therefor.
I think the millwright employees should have accepted the available work, and I would reverse the decision of the defendant Department.

. 16 Utah 2d 72, 395 P.2d 837.